      Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a          §
BRAZOS LICENSING AND                 §
DEVELOPMENT,                         §
                                     §   CIVIL ACTION No. 6:20-CV-541-ADA
          Plaintiff,                 §   CIVIL ACTION No. 6:20-CV-544-ADA
                                     §
          v.                         §
                                     §
HUAWEI TECHNOLOGIES USA INC.,        §
et al.,                              §
                                     §
          Defendants.
                                     §




        DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
       Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 2 of 26


                                          TABLE OF CONTENTS

                                                                                                                           Page


I.    U.S. Patent No. 8,429,480 (“the ’480 Patent”) (Case No. 6:20-cv-00544) ....................... 1
      A.      “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11-19) ............ 1
              i.        “Stop and Wait” and “Soft Combining” Are Not Merely Passing
                        References But Are Used to Summarize Fundamental Mechanisms
                        of a HARQ Process .................................................................................... 2
              ii.       Huawei’s Proposed Construction is Consistent with the
                        Specification and 3GPP Standards............................................................. 3
              iii.      Huawei’s Invalidity Arguments in the IPR Petition are Consistent
                        with Huawei’s Proposed Construction....................................................... 5
      B.      “the resources are persistently allocated for transmitting the new uplink
              packet transmission” (claim 2)............................................................................... 6
              i.        Claim 2 Fails to Further Limit and is Inconsistent with Claim 1
                        (Section 112, ¶ 4) ....................................................................................... 6
              ii.       Claim 2 Fails to Inform a POSITA of the Scope of the Invention to
                        a Reasonable Certainty (Section 112, ¶ 2) ................................................. 9
II.   U.S. Patent No. 9,084,199 (“the ’199 Patent”) (Case No. 6:20-cv-00541) ..................... 10
      A.      “associated with a quality of the received CQI” (claims 1, 9) / “associated
              with a quality of the received channel quality indicator (CQI)” (claim 15) ........ 11
      B.      “dynamically adjust a CQI channel configuration based on the
              comparison” (claims 1, 9) .................................................................................... 13
      C.      “generated by filtering frame based quality metrics over a plurality of
              frames” (claim 1) / “generated by filtering frame based quality metrics
              over a period of more than one frame” (claim 9)................................................. 16
      D.      “means for generating soft decision quality metrics from a decoding
              process for received channel quality indicator (CQI)” (claim 9) ......................... 17




                                                            -i-
            Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 3 of 26




                                               TABLE OF AUTHORITIES
                                                                                                                                Page(s)

Cases

Finjan, Inc. v. Juniper Networks, Inc.,
   No. C 17-05659, Dkt. 491 (N.D. Cal. May 8, 2019) .................................................................5

Gillette Co. v. Energizer Holdings, Inc.,
    405 F.3d 1367 (Fed. Cir. 2005)..................................................................................................9

Holdings, Inc. v. Berry Plastics Corp.,
   831 F.3d 1350 (Fed. Cir. 2016)..................................................................................................6

Huawei Technologies Co., Ltd. v. WSOU Investments LLC d/b/a Brazos Licensing
   and Development,
   IPR2021-00229 ..........................................................................................................................5

Markman v. Westview Instruments, Inc.,
  52 F.3d 967 (Fed. Cir.1995).......................................................................................................9

Mettler-Toledo, Inc. v. B-Tek Scales, LLC,
   671 F.3d 1291 (Fed. Cir. 2012)................................................................................................19

Nautilus, Inc. v. Biosig Instruments, Inc.,
   134 S. Ct. 2120 (2014) ...............................................................................................................9

O2 Micro International Ltd. v. Beyond Innovation Technology Co.,
   521 F.3d 1351 (Fed. Cir. 2008)............................................................................................2, 11

Pfizer, Inc. v. Ranbaxy Labs. Ltd.,
    457 F.3d 1284 (Fed. Cir. 2006)..................................................................................................6

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)................................................................................................15

Retractable Technologies, Inc. v. Becton, Dickinson & Co.,
   653 F.3d 1296 (Fed. Cir. 2011) (Fed. Cir. 2011) .....................................................................15

Shire Development LLC, et al., v. Teva Pharmaceuticals USA, Inc., et al.,
    2019 WL 969638 (D. DE. Feb. 28, 2019) .................................................................................5

Tanabe Seiyaku Co., Ltd v. U.S. I.T.C.,
   109 F.3d 726 (Fed. Cir. 1997)....................................................................................................9

Teleflex, Inc. v. Ficosa N. Am. Corp.,
    299 F.3d 1313 (Fed. Cir. 2002)................................................................................................17




                                                                  - ii -
             Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 4 of 26




Ultravision Techs., LLC v. Lamar Advert. Co.,
    2017 WL 3836139 (E.D. Tex. Apr. 18, 2017) ...........................................................................6

V-Formation, Inc. v. Benetton Grp. SpA,
   401 F.3d 1307 (Fed. Cir. 2005)..................................................................................................9

Wellman Inc. v. Eastman Chem. Co.,
   642 F.3d 1355 (Fed. Cir. 2011)................................................................................................15

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015) (en banc) ...............................................................................19

Statutes

35 U.S.C. § 112(d) ...........................................................................................................................6

35 U.S.C. § 112, ¶ 4 .........................................................................................................................6

35 U.S.C. § 112, ¶ 6 .................................................................................................................17, 18




                                                                   - iii -
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 5 of 26




                                 TABLE OF EXHIBITS

Exhibit         Description
Ex. 1           3GPP TS 36.321 v8.2.0 (2008-05), “3rd Generation Partnership Project;
                Technical Specification Group Radio Access Network; Evolved Universal
                Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial
                Access Network (E-UTRAN); Medium Access Control (MAC) protocol
                specification (Release 8)” (“TS 36.321”)
Ex. 2           3GPP TS 36.213 v8.3.0 (2008-05), “3rd Generation Partnership Project;
                Technical Specification Group Radio Access Network; Evolved Universal
                Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial
                Access Network (E-UTRAN); Physical layer procedures (Release 8)” (“TS
                36.213”)
Ex. 3           Huawei Technologies Co., Ltd. v. WSOU Investments LLC d/b/a Brazos
                Licensing and Development, IPR2021-00229, Pet. For Inter Partes Review
Ex. 4           Huawei’s Preliminary Claim Constructions
Ex. 5           Declaration of James A. Proctor regarding Claim Construction
Ex. 6           01/19/2011 Communications from Examining Division (EP Prosecution
                History for EP Application No. 08835383.4)
Ex. 7           02/05/2011 Response to Communications (EP Prosecution History for EP
                Application No. 08835383.4)
Ex. 8           Appl. Ser. No. 10/954,755, 8/11/09 Appeal Brief
Ex. 9           Appl. Ser. No. 10/954,755, Patent Application Transmittal
Ex. 10          Appl. Ser. No. 10/954,755, 05/21/2007 Office Action
Ex. 11          Appl. Ser. No. 10/954,755, 12/10/2008 Office Action
Ex. 12          Appl. Ser. No. 10/954,755, 11/13/2009 Office Action
Ex. 13          Webster’s New World College Dictionary (4th ed. 1999), definition of
                “filtering” (at 530)




                                           - iv -
           Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 6 of 26




         Pursuant to the deadline set forth in the Scheduling Order (Dkt. 34), and the guidelines

regarding claim construction set forth in the Order Governing Proceedings in Patent Cases

(“OGP”) (Version 3.2), Defendants Huawei Technologies USA Inc., et al., (collectively,

“Huawei”) respectfully submit this Responsive Claim Construction Brief to Plaintiff’s

(“WSOU’s”) Opening Claim Construction Brief (“Opening Brief”) (See, e.g., -00544, Dkt. 45).1

I.       U.S. Patent No. 8,429,480 (“the ’480 Patent”) (Case No. 6:20-cv-00544)

        The ’480 Patent is directed to the problem of collisions that may occur during the same

uplink subframe between transmissions from one user equipment (“UE”) to a base station (“eNB”

or “eNodeB”). See ’480 Patent, Abstract and Figs. 2-3. In particular, the collisions may occur

between a new transmission of packets (e.g., Voice over Internet Protocol (“VoIP”) packets) as

persistently or semi-persistently allocated, and a hybrid automatic repeat request (“HARQ”) re-

transmission of packets. See id., Figs. 2-3 and 2:27-32. To resolve this problem, the ’480 Patent

proposed techniques for “performing UE [] specific load balancing among HARQ processes, in

particular for the case of semi-persistent scheduling the LTE TDD UL.” Id., 6:33-35. In particular,

“the re-transmission packet is transmitted during the time at which a collision would occur, and

the new transmission packet is dynamically scheduled to a new resource in another, different

HARQ process.” Id., 6:40-43 and Fig. 3.

         A.     “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11-19)

         Huawei’s Proposed Construction                 WSOU’s Proposed Construction

    “process implementing a stop and wait          Plain and ordinary meaning
    protocol and soft combining where in the
    uplink a UE adjusts the PUSCH transmission



1
        This Brief addresses the disputed claim terms (that the parties were collectively permitted
to present to the Court for resolution pursuant to the OGP (Version 3.2)) for Case Nos. 6:20-cv-
00541 and -00544.


                                                 -1-
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 7 of 26




 according to PDCCH and/or PHICH
 information as detected by the UE”

       The parties’ dispute centers on whether the phrase “hybrid automatic repeat request

process” (“HARQ process”) is self-defining, and thus should be given its “plain and ordinary

meaning.” It is not, and thus a construction of “plain and ordinary meaning” is not appropriate for

this term. WSOU’s Opening Brief makes clear that WSOU’s contends that the claimed HARQ

process involves “‘a new uplink packet transmission’ that may potentially collide with ‘a hybrid

automatic repeat request function’” — which is inconsistent with a HARQ process as defined in

the ’480 Patent and 3GPP Standards. Opening Brief, at 3. As such, there is a dispute between the

parties as to the scope of this term that must be addressed.

               i.      “Stop and Wait” and “Soft Combining” Are Not Merely
                       Passing References But Are Used to Summarize Fundamental
                       Mechanisms of a HARQ Process

       Confusion regarding who collides with what involving a HARQ Process cannot be

eliminated without spelling out its fundamental mechanisms in a proposed construction. See O2

Micro International Ltd. v. Beyond Innovation Technology Co., 521 F.3d 1351, 1361 (Fed. Cir.

2008) (“determination [of] a claim term[‘s] . . . ‘plain and ordinary meaning’ may be inadequate

when a term has more than one ‘ordinary’ meaning or when reliance on a term’s ‘ordinary’

meaning does not resolve the parties’ dispute”). The invention of the ’480 Patent closely relates

to 3GPP Standards. See ’480 Patent, 4:54-5:59 (“[r]eference with regard to the teachings of this

invention can be made to 3GPP TS 36.321 v8.2.0 (2008 May) . . . 3GPP TS 36.213 v8.3.0 . . .”)

(emphasis added).

       According to both the specification of the ’480 Patent and 3GPP Standards, “stop and wait

protocol” and “soft combining” are the fundamental mechanisms of a HARQ process. See id.,

2:6-10 (“a hybrid ARQ (HARQ) protocol . . . namely N parallel hybrid ARQ processes, each


                                                -2-
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 8 of 26




implementing a SAW [stop and wait] protocol. Each hybrid ARQ process has a certain amount of

soft buffer memory in order to implement soft combining.”) and 4:66-5:4 (“A number of parallel

HARQ processes are used in the UE to support the HARQ entity, allowing transmissions to take

place continuously while waiting for the feedback on the successful or unsuccessful reception of

previous transmissions.”); see also Ex. 1, 3GPP TS 36.321 v.8.2.0 (“36.321”), §5.3.2.2 (“combine

the received data with the data currently in the soft buffer for this HARQ process”) and §5.4.2.1

(“A number of parallel HARQ processes are used in the UE to support the HARQ entity, allowing

transmissions to take place continuously while waiting for the feedback on the successful or

unsuccessful reception of previous transmissions.”). These are not merely “passing references” as

suggested by WSOU, but are terms used to summarize fundamental mechanisms of a HARQ

process. For example, the specification cites to TS 36.321 and TS 36.213 to explain a HARQ

process where a new transmission or a re-transmission is transmitted in response to the received

ACK/NACK information and/or uplink grant. See ’480 Patent, 5:4-59.

               ii.    Huawei’s Proposed Construction is Consistent with the
                      Specification and 3GPP Standards

       With respect to “where in the uplink a UE adjusts the PUSCH transmission according to

PDCCH and/or PHICH information as detected by the UE,” this phrase is a summary of a HARQ

process as provided by the specification of the ’480 Patent, 5:4-59, and is fully supported by the

3GPP Standards. The ’480 Patent specifies that a UE would determine whether to proceed with

new transmissions or re-transmissions on PUSCH based on what it receives on PHICH (ACK or

NACK) or PDCCH (e.g., uplink grants). See id., 5:4-59 (“if an uplink grant indicating that the

NDI has been incremented . . . obtain the MAC PDU . . . if an uplink grant, indicating that the NDI

is identical . . . instruct the HARQ process to generate an adaptive retransmission . . . if ACK is




                                               -3-
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 9 of 26




decoded on the PHICH . . . else NACK shall be delivered . . . .”) Such a complicated HARQ

process is summarized concisely by 3GPP TS 36.213, v.8.3.0, as follows:

       For FDD, there shall be 8 HARQ processes in the uplink. For FDD, the UE shall
       upon detection of a PDCCH with DCI format 0 and/or a PHICH transmission in
       subframe n intended for the UE, adjust the corresponding PUSCH transmission
       in subframe n+4 according to the PDCCH and PHICH information. . .

       For TDD UL/DL configurations 1-6, the UE shall upon detection of a PDCCH
       with DCI format 0 and/or a PHICH transmission in subframe n intended for the
       UE, adjust the corresponding PUSCH transmission in subframe n+k, with k given
       in Table 8-2, according to the PDCCH and PHICH information . . . .

Ex. 2, TS 36.213, § 8 (emphasis added). Huawei’s proposed construction thus closely tracks what

has been taught by the specification and disclosed in the 3GPP Standards.

       With respect to “in an uplink,” WSOU argues that the ’480 Patent does not require an

adjustment that must occur within the uplink itself. See Opening Brief, at 4-5. However, Huawei’s

proposed construction does not require that — it simply provides a concise summary of a HARQ

process in an uplink direction because the claims in the ’480 Patent are in the context of uplink,

and Huawei’s proposed construction does not exclude the possibility that a HARQ can also be

implemented in a downlink direction. See e.g., ’480 Patent, claim 1 (“a collision between an

uplink packet re-transmission and a new uplink packet transmission”) and claim 11 (“using a

semi-persistently scheduled uplink resource”) (emphasis added).

       WSOU further contends that Huawei’s proposed construction is inconsistent with 3GPP

Standards based on WSOU’s belief that a new transmission in a HARQ process does not require

“soft combining.” See Opening Brief, at 6 (citing TS 36.321, §5.3.2.2 and a 3GPP documentation




                                              -4-
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 10 of 26




dated 2000)2. WSOU’s assertion is bizarre, and more importantly, is incorrect. “Soft combining”

means “to combine the received data with the data currently in the soft buffer.” Ex. 1, TS 36.321,

§5.3.2.2. Without receiving a new transmission and storing it in a soft buffer, there will be nothing

to combine for a re-transmission. In other words, handling a new transmission is also part of a

HARQ process.

               iii.    Huawei’s Invalidity Arguments in the IPR Petition are
                       Consistent with Huawei’s Proposed Construction

       WSOU attempts to make much of the fact that Huawei did not construe this term in the

parallel IPR proceedings involving the ’480 Patent (“IPR Proceedings”). See Opening Brief, at 4.

However, in its IPR petition, Huawei has asserted that multiple prior art references, including

3GPP Standards related documents, discloses a HARQ process. See generally Ex. 3, “Huawei

Technologies Co., Ltd. v. WSOU Investments LLC d/b/a Brazos Licensing and Development,

IPR2021-00229, Pet. For Inter Partes Review” (PTAB filed Nov. 30, 2020) (“IPR Petition”).

Therefore, it is unnecessary to construe the current term in the IPR proceedings, and WSOU would

not be prejudiced by any inconsistency as alleged. See Ex. 14, Finjan, Inc. v. Juniper Networks,

Inc., No. C 17-05659, Dkt. 491, at 10 (N.D. Cal. May 8, 2019) (holding that it is not fatal for the

same expert to further construe a claim term in the district court case although the same term was

not specifically proposed for construction in a parallel IPR proceeding); see also Shire

Development LLC, et al., v. Teva Pharmaceuticals USA, Inc., et al., 2019 WL 969638, at *8 (D.


2
        The 3GPP documentation cited by WSOU (“3GPP Meeting Document”) (see Opening
Brief, at 6) is not a final 3GPP Standards document. It is a document dated 2000 and is only for
discussion. According to the 3GPP Meeting Document, “hybrid ART (HARQ) was approved as
one working item for Release 2000 work.” Ex. D. to Opening Brief, 3GPP Meeting Document, at
1 (emphasis added). In other words, at that time, HARQ has not been standardized into a final
Standard document. Further, the “Type I hybrid ARQ without combining” as discussed is “[t]he
ARQ method used in the current 3GPP specification.” Id. In other words, it is an outdated ARQ
method (around 2000), and so is not a HARQ implementing soft combining at or around the time
of the ’480 Patent.


                                                -5-
           Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 11 of 26




DE. Feb. 28, 2019) (holding that the statements in IPR proceedings and prosecution history are

unenlightening when they do not specifically discuss an issue in claim construction).

          Further, Dr. Peter Rysavy’s declaration in the IPR Proceedings does not offer any

characterization or definition of a HARQ process that conflicts with Huawei’s proposed

construction here as asserted by WSOU. See Opening Brief, at 5. For example, it is well known

that FEC (forward error correction) upgrades a standard ARQ and facilities “soft combining.”

Thus, WSOU’s reference to Huawei’s IPR submission is simply a red herring.

          B.      “the resources are persistently allocated for transmitting the new uplink
                  packet transmission” (claim 2) 3

         Huawei’s Proposed Construction                  WSOU’s Proposed Construction

    Indefinite4                                    Plain and ordinary meaning

                  i.     Claim 2 Fails to Further Limit and is Inconsistent with Claim 1
                         (Section 112, ¶ 4)

          “A dependent claim that contradicts, rather than narrows, the claim from which it depends

is invalid.” Multilayer Stretch Cling film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350,

1362 (Fed. Cir. 2016) (citing, inter alia, 35 U.S.C. § 112(d),5 and holding that a dependent claim

cannot include low density polyethylene homopolymers (LDPE) because the claim it depends

upon excludes it); see also Pfizer, Inc. v. Ranbaxy Labs. Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir.


3
        The terms in claims 6, 9, 12, 15, and 18 as listed by WSOU are not disputed terms. See
Ex. 4, “Huawei’s Preliminary Claim Constructions,” at 28 (Huawei’s proposed construction for
those terms is “[n]o construction necessary”).
4
        WSOU asserts that Huawei has failed to provide sufficient notice as to indefiniteness
theories. See Opening Brief, at 7. To the contrary, Huawei identified those claim limitations that
are indefinite in Huawei’s Preliminary Invalidity Contentions, which is sufficient according to the
OGP and relevant case law. See OGP, Dkt. 35, at 2; see also Ultravision Techs., LLC v. Lamar
Advert. Co., 2017 WL 3836139, at *1 (E.D. Tex. Apr. 18, 2017) (holding that contentions only
need to provide “adequate notice and information with which each party can litigate their cases”).
5
        35 U.S.C. § 112(d) substantially corresponds to pre-AIA 35 U.S.C. § 112, ¶ 4. See
Multilayer Stretch Cling Film Holding, Inc., 831 F.3d at 1366 (fn. 8).


                                                -6-
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 12 of 26




2006) (holding that a dependent claim cannot cover salts of atorvastatin acid because the claim it

depends upon only claims atorvastatin acid and not the salts of atorvastatin acid).           Here,

independent claim 1 of the ’480 Patent requires “the hybrid automatic repeat request function

dynamically allocating resources for transmitting the new uplink packet transmission in a different

hybrid automatic repeat request process.” ’480 Patent, claim 1 (emphasis added). To the contrary,

claim 2, which depends from claim 1, requires that the same “resources are persistently allocated

for transmitting the new uplink packet transmission in the different hybrid automatic repeat request

process. Id., claim 2 (emphasis added). As will be shown below, the same resources cannot be

“dynamically” and “persistently” allocated for the same new uplink packet transmission in the

same hybrid automatic repeat request process. As such, claim 2 is indefinite.

       The specification of the ’480 Patent explicitly provides that dynamically and persistently

allocating resources are two distinct ways of resource allocation — resources can be either

dynamically scheduled/allocated by L1/L2 signaling, or persistently pre-defined. For example,

the specification states “[s]emi-persistent scheduling has also been agreed to for use in LTE, in

particular for VoIP service, wherein initial/new transmissions of voice packets are persistently

allocated (a set of resources in every 20 ms are predefined) and re-transmissions of packets are

dynamically scheduled by Layer 1/Layer 2 signaling.” Id., 2:27-32 (emphasis added); see also

7:7-11 (“It can be further noted that only a new transmission that has collided with a re-

transmission need be dynamically scheduled to another HARQ process, as other new transmissions

can occur in the persistent fashion in process #1 if the loading in HARQ process #1 is reasonable.”)

(emphasis added).

       The above-identified disclosures are also consistent with statements in the 3GPP Standards

documents and are otherwise known by a POSITA. See Ex. 5, “Declaration of James A. Proctor




                                               -7-
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 13 of 26




regarding Claim Construction,” at ¶¶ 32-36. Since dynamic and persistent allocations are two

dissimilar ways of resource allocation, “the resources” that have been dynamically allocated for

transmitting the new uplink packet transmission as required by claim 1 cannot be further limited

by being persistently allocated as required by claim 2. See id., at ¶¶ 37-43.

       The issue with claim 2 was also raised during the prosecution of an EP counterpart to the

’480 Patent (“EP Patent”).6     Specifically, the EP examiner stated that “since they refer to

‘persistently allocating’ resources, which have been defined to be ‘dynamically allocated’ in the

independent claim on which they depend. There appears to be a contradiction, as dynamically

and persistently are mutually exclusive.” Ex. 6, “01/19/2011 Communications from Examining

Division,” at 2 (emphasis added). In response, the patent applicant largely revised claim 2 to

clarify that “the persistent allocation is for the re-transmissions and takes place only after the

hybrid automatic repeat request function has dynamically allocated the new resources to the new

uplink packet transmission.” Ex. 7, “02/05/2011 Response to Communications,” at 3 (excerpt

reproduced below).




The patent applicant’s response demonstrates two things: (1) the patent applicant acknowledged

the conflict between claims 1 and 2, and (2) understood that persistent and dynamic allocations are

distinct by stating that resources for transmitting the new uplink packet transmission are

dynamically allocated, but its re-transmissions are persistently allocated.



6
       EP Application No. 08835383.4 (later granted as EP Pat. No. 2201717).


                                                -8-
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 14 of 26




       Importantly, claim 2 in the EP Patent (before being revised to overcome the rejections) was

substantially the same as claim 2 in the ’480 Patent. Therefore, EP prosecution history is very

relevant to the present dispute. See Tanabe Seiyaku Co., Ltd v. U.S. I.T.C., 109 F.3d 726, 733

(Fed. Cir. 1997) (explaining that evidence from a foreign procedure should be considered when it

is relevant to the present proceeding); see also Gillette Co. v. Energizer Holdings, Inc., 405 F.3d

1367, 1374 (Fed. Cir. 2005) (relying upon the patent applicant’s own endorsement during EP

prosecution to construe the claims). Moreover, the EP examiner’s rejections were based on the

“technical” difference between dynamic and persistent allocations — which, like 3GPP Standards,

is not related to any differences in US and EP patents laws, but are instead universal. Further, the

communications from the EP examiner is cited on the face of the ’480 Patent and was submitted

in Information Disclosure Statements during the ’480 Patent prosecution and so should be

considered as part of the intrinsic evidence. See V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d

1307, 1311 (Fed. Cir. 2005); see also Markman v. Westview Instruments, Inc., 52 F.3d 967, 980

(Fed. Cir.1995) (stating the claims must be construed in light of the specification and the patent’s

prosecution history). Based on the foregoing, dependent claim 2 is indefinite under 112, ¶ 4.

               ii.     Claim 2 Fails to Inform a POSITA of the Scope of the
                       Invention to a Reasonable Certainty (Section 112, ¶ 2)


       Claim 2 is further invalid because it fails to inform a POSITA of the scope of the invention.

See Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). Since claim 2 depends

from claim 1, claim 2 actually requires:

       detecting with a hybrid automatic repeat request function a collision between an
       uplink packet re-transmission and a new uplink packet transmission within a hybrid
       automatic repeat request process; and
       in response, the hybrid automatic repeat request function dynamically allocating
       resources for transmitting the new uplink packet transmission in a different hybrid
       automatic repeat request process that does not collide with the uplink packet re-


                                               -9-
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 15 of 26




       transmission, wherein the resources are persistently allocated for transmitting the
       new uplink packet transmission in the different hybrid automatic repeat request
       process.

’480 Patent, Claims 1-2 (emphasis added). A POSITA cannot ascertain whether “the resources”

are dynamically or persistently allocated in response to a collision because as detailed above,

dynamic and persistent allocations are mutually exclusive methods for allocating resources. See

Section I.B.i; see also Ex. 5, Declaration of James A. Proctor regarding Claim Construction, at ¶¶

44-45. The specification or prosecution history cannot resolve the conflict because they merely

confirm the contradiction. Id. As such, claim 2 is (doubly) indefinite and therefore invalid.

II.     U.S. Patent No. 9,084,199 (“the ’199 Patent”) (Case No. 6:20-cv-00541)

       The ’199 Patent generally relates to “baseband signal processing and resource

management” in high-speed wireless communication systems. See ’199 Patent, Abstract, 1:8-10.

Within high-speed data transmissions, there exist overhead channels that carry quality and control

information. See id., 1:20-22. This information includes, among other things, “link quality

indication, decoding acknowledgment and rate control commands.” Id., 1:22-24. In particular,

there exists the Reverse Link Channel Quality Indicator Channel (R-CQICH) to “support the high

speed Forward Link Packet Data Channel” and to carry “information for the Forward Link high

rate packet data scheduling and call switching.” Id., 1:25-31. During high-speed transmissions,

wireless units continuously transmit Channel Quality Indicator (CQI) reports to the base station

via the R-CQICH. See id., 1:32-34, 6:23-44. “The CQI reports are measurements of the Forward

Link (FL) pilot energy at the wireless unit.” Id., 1:34-35. Thus, it is the quality of R-CQICH that

is important for system throughput making it advantageous to reduce the power consumed by the

R-CQICH to improve the overall system capacity. Id., 3:21-31.

       Therefore, the ’199 Patent specifically states that one of its principal objects is to determine

the optimized CQI channel configurations based on different system deployment scenarios because


                                                - 10 -
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 16 of 26




“the 3GPP2 standard does not provide a mechanism for determining how to dynamically adjust

the CQI system or CQI channel configurations based on different system deployment scenarios.”

Id., 2:48-53 (emphasis added). The ’199 Patent thus claims to disclose and teach systems and

methods for dynamically adjusting the CQI channel (i.e., R-CQICH) based on the comparison

between quality metrics of the R-CQICH carrying the CQI and thresholds. Id., 4:14-17. Before

performing the dynamic adjustment of the R-CQICH, however, the base station needs to generate

the quality metrics of the R-CQICH and compare the generated quality metrics of the R-CQICH

to thresholds, and then determine whether to dynamically adjust the R-CQICH channel based on

the comparison. See id., 6:34-7:5.

       A.      “associated with a quality of the received CQI” (claims 1, 9) / “associated
               with a quality of the received channel quality indicator (CQI)” (claim 15)

       Huawei’s Proposed Construction                     WSOU’s Proposed Construction

 “associated with a quality of the received CQI      Plain and ordinary meaning
 channel”

       As is evident by the inconsistent and unclear use of the phrase “quality of the received

channel quality indicator” within the relevant claims themselves, a construction of “plain and

ordinary meaning is not appropriate” for these terms. See O2 Micro Int’l Ltd., 521 F.3d at 1361

(“[a] determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary

meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or when reliance

on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.”). The concept of associating

quality metrics with “a quality of a received [channel quality indictor] is nonsensical – the CQI is

an indicator and does not itself have a “quality.”

       Thankfully, the specification of the ’199 Patent clears up the confusion by explaining that

the generated quality metrics are those associated with the CQI channel, and by consistently using



                                               - 11 -
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 17 of 26




the phrase “CQI channel” when referring to the generated metrics, the specification clarifies that

the claimed metrics are those for the CQI channel. See e.g., ’199 Patent, 3:43-44 (“Accordingly,

it may be advantageous to generate frame based CQI channel quality metrics for differential

reports in addition to the full reports.”) (emphasis added); 3:55-58 (“Accordingly, under the

present techniques, metrics may be provided for full and differential modes to maintain the quality

of the R-CQICH. These metrics may be utilized to dynamically adjust system or CQI channel

configurations and power settings.”) (emphasis added); 4:2-4 (“The updated CQI channel or

system configurations may affect both the base station and the wireless unit.”) (emphasis added)

Huawei’s proposed construction should thus be adopted because it clarifies the “quality of a

quality” ambiguity that the “plan and ordinary meaning” fails to resolve.

         WSOU’s Opening Brief takes issue with Huawei’s proposed construction because of the

inclusion of the word “channel” in Huawei’s proposed construction, and contends that this term is

not required by the claim language. See Opening Brief, at 9. Yet Huawei’s inclusion of the word

“channel” clarifies that these limitations are directed to the “quality of the received CQI channel,”

or, put another way, the “quality of a channel carrying the received CQI,” rather than a “quality

of a [channel quality indicator].” Huawei’s construction further clears up the inherent ambiguity

that necessarily results from a “plain and ordinary” reading of these phrases – requiring a “quality

of a quality.” The word “channel,” drawn from the specification, is required to understand what

is meant by the otherwise ambiguous phrase and defines the meaning of “quality of the received

CQI.”7




7
         WSOU’s only other complaint against Huawei’s construction is the lack of the definite
article “the.” That issue, however, is a red herring, as the omission is due to a simple typo made
during the parties’ exchange of proposed constructions. As clarified above, Huawei’s proposed
construction for this phrase is “associated with a quality of the received CQI channel.”


                                               - 12 -
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 18 of 26




        Should the Court adopt WSOU’s proposed construction of “plain and ordinary meaning,”

the purpose of the invention would be frustrated. The specification of the ’199 Patent demonstrates

that it is the quality metrics of the R-CQICH channel carrying the CQI that are to be used for the

purpose of dynamically adjusting the CQI channel configuration. See ’199 Patent, 10:6-16.

However, WSOU’s proposed construction of “plain and ordinary meaning” would result in the

generated quality metrics being associated with quality metrics indicated by the CQI itself.

However, these are measurements of the Forward Link (FL) pilot energy at the wireless unit and

cannot be used as the basis to dynamically adjust the CQI channel configurations. See id., 1:20-

38. For at least these reasons, Huawei’s proposed construction should be adopted.

        B.     “dynamically adjust a CQI channel configuration based on the comparison”
               (claims 1, 9)

        Huawei’s Proposed Construction                   WSOU’s Proposed Construction

 “a closed-loop process which dynamically          Plain and ordinary meaning
 adjusts a CQI channel configuration based
 upon the comparison of the short term or long
 term quality metrics”

        Huawei’s proposed construction for this disputed term provides clarity regarding the

meaning of “dynamically adjust a CQI channel based on the comparison,” as that term is defined

in the intrinsic record of the ’199 Patent. As a construction of “plain and ordinary meaning” fails

to provide any such clarity, Huawei’s proposed construction should be adopted by the Court.

        The specification of the ’199 Patent explains the concept of dynamic adjustment with

reference to functionality performed by “decision making unit 34.” The specification explains

that:

        The decision making unit 34 may analyze the received metrics against various
        settings or thresholds to determine whether to adjust various system configurations.
        … By comparing the metrics to the thresholds, the decision making unit 34 may
        determine when to adjust the system configurations to account for changes in the


                                               - 13 -
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 19 of 26




       CQI. … Then, the adjusted configuration parameters are determined, the new
       settings may be send to the wireless unit 18 via a FL signal channel to update the
       R-CQICH configuration in the wireless unit 18. The same configuration may also
       be sent to the local CQI recover/decoding unit 30 to ensure the receiving process
       matches with the transmissions of wireless unit 18. As a result, the decision making
       unit 34 may provide a closed loop approach that dynamically updates system
       configurations in the base station 12 and wireless unit 18 to improve the overall
       system performance.

’199 Patent, 6:50-7:5. The “metrics” analyzed by decision making unit 34 are the claimed short

term and long term quality metrics. See id., 6:47-49 (“The metrics may include short-term quality

metrics and long-term quality metrics for both full and differential modes.”). Notably, this is the

only description in the ’199 Patent regarding the concept of dynamically adjusting a CQI channel

configuration based on the comparison of long and short term metrics.

       Indeed, during prosecution, the patent applicants explained what they meant by

“dynamically adjust a CQI channel configuration based on the comparison,” through specific

citations to the specification. See Ex. 8, “Appl. Ser. No. 10/954,755, 8/11/09 Appeal Brief,” at 3-

4. The patent applicants specifically pointed to the submitted specification at page 14, lines 17-22

and page 15, lines 5-7. Id. Importantly, those are the precise sections that Huawei relies upon

now and that further explain that it is a “closed-loop process.” See Ex. 9, “Appl. Ser. No.

10/954,755, Patent Application Transmittal,” at pp. 14-15. This lone disclosure fully supports

Huawei’s proposed construction.

       WSOU’s only two disputes with Huawei’s construction are the inclusion of a “closed loop

process” and a “comparison of the short term or long term quality metrics.” See Opening Brief, at

10-11. However the “closed loop” process is drawn precisely from the only passage the patent

applicants relied on as explaining the dynamic adjustment process, as shown above. And the

concept of “short term or long term quality metrics” is drawn from the claim language itself.

Claims 1 and 9 specifically state the quality metrics comprise short term and long term quality



                                               - 14 -
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 20 of 26




metrics. And the antecedent “comparing” step in each claim is performed on “at least one of the

quality metrics.” Therefore, by necessity, the comparison must be “of the short term or long term

quality metrics.” Huawei’s clarification of how the “dynamic” process proceeds and what is

compared are thus both drawn directly from the intrinsic record.

       Contrary to WSOU’s assertions, Huawei’s proposed construction is not an attempt to limit

the patent to the lone disclosed exemplary embodiment (see Opening Brief, at 10), but rather to

provide clarity to a vague term and define that term consistent with the patent’s written

description.8 WSOU’s default to a “plain and ordinary meaning” construction provides no clarity

as to the meaning of the otherwise ambiguous phrase “dynamically adjust[ing]” the channel, much

less the needed clarity in context of the claim and intrinsic record.

       Lastly, WSOU’s contention that Huawei’s proposed construction is at odds with its

statements in the pending IPR is misplaced. The PTAB has repeatedly explain that “claim terms

need only be construed ‘to the extent necessary to resolve the controversy’” for the particular

grounds in the IPR petition. See Wellman Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1361 (Fed.

Cir. 2011). No construction of this term is necessary in order to resolve the controversy present in

Huawei’s IPR Petition and to establish that the alleged inventions of the ’199 Patent were well

known in the prior art. However, there is a controversy here that warrants construction, and

clarification of this claim term would prove helpful to the jury, who may not otherwise understand




8
         See Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (holding that the
specification “is the single best guide to the meaning of a disputed [claim] term.”); see also
Retractable Technologies, Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, (Fed. Cir. 2011) (Fed.
Cir. 2011) (“[i]n reviewing the intrinsic record to construe the claims, we strive to capture the
scope of the actual invention, rather than strictly limit the scope of claims to disclosed
embodiments or allow the claim language to become divorced from what the specification conveys
is the invention.”).


                                                - 15 -
           Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 21 of 26




what “dynamically adjusting” means in the context of the ’199 Patent. The same is not necessarily

true for the PTAB, a specialized body trained in the subject matter and patent law.

          C.      “generated by filtering frame based quality metrics over a plurality of
                  frames” (claim 1) / “generated by filtering frame based quality metrics over a
                  period of more than one frame” (claim 9)

         Huawei’s Proposed Construction                       WSOU’s Proposed Construction

    “created by processing frame based quality           Plain and ordinary meaning
    metrics over a plurality of frames in order to
    reject those long-term soft decision quality
    metrics that are unwanted”

          The parties’ dispute centers around what is meant by “filtering frame based quality

metrics” in the context of the claims.9 Importantly, the intrinsic record does not define what is

meant by “filtering frame based quality metrics,” and WSOU’s ignores the fact that in prosecution

history, the patent applicants disclaimed potential definitions of “filtering.”

          Specifically, during prosecution of the application that would eventually issue at the ’199

Patent, the PTO rejected the application on multiple occasions in view of several difference prior

art references, which the examiner found disclosed the concept of filtering.10 With respect to the

Gholmeih and Servais references, the patent applicants distinguished these references by arguing

that the ’199 Patent’s concept of “filtering” encompassed more than “generating metrics associated

with the received data frames, averaging those metrics, and mapping the averaged metrics to

provide a bit error rate estimate.” Ex. 8, “Appl. Ser. No. 10/954,755, 08/11/2009 Appeal Brief,”



9
        WSOU’s Brief attempts to mischaracterize this dispute as one over “why the long-term
quality metrics are generated.” Opening Brief, at 12. In reality, the central dispute is over the
definition of “filtering,” and Huawei’s construction resolves that dispute.
10
        See Ex. 10, “Appl. Ser. No. 10/954,755, 05/21/2007 Office Action,” at 2-7 (rejection in
view of Gholmieh); Ex. 11, “Appl. Ser. No. 10/954,755, 12/10/2008 Office Action,” at 3 (rejection
in view of Gholmeih in view of Servais); Ex. 12, “Appl. Ser. No. 10/954,755, 11/13/2009 Office
Action,” at 3 (rejection in view of Duan).


                                                     - 16 -
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 22 of 26




at 7 (“The portion of Servais cited by the Examiner as teaching long-term soft decision quality

metrics generated by filtering frame based quality metrics over a plurality of frames appears, at

best, only to teach generating metrics associated with received data frames, averaging those

metrics, and mapping the averaged metrics to provide a bit error rate estimate.”). WSOU’s “plain

and ordinary meaning” construction fails to take into account this disclaimed scope regarding the

meaning of “filtering.”

        In view of these prosecution history statements, a construction of “plain and ordinary

meaning” is inappropriate.11 The correct construction for this term must address the patent

applicants’ disavowal with regard to what “filtering” means within the context of the ‘199 Patent.

Huawei’s proposed construction does just that by referencing the common definition of the term

– processing or accessing items in order to reject those that are unwanted. See Ex. 13, Webster’s

New World College Dictionary (4th ed. 1999), at 530, definition of “filtering”. Huawei’s proposed

construction should therefore be adopted by the Court.12

       D.      “means for generating soft decision quality metrics from a decoding process
               for received channel quality indicator (CQI)” (claim 9)

      Huawei’s Proposed Construction                      WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶ 6                     Subject to 35 U.S.C. § 112, ¶ 6
 Structure: a base station that includes a CQI       Structure: CQI recovery/decoding unit; CQI
 recovery/decoding unit, a CQI metric                metric generation unit; and equivalents
                                                     thereof.



11
        See Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002) (holding
that a “patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of
a claim term by including in the specification expressions of manifest exclusion or restriction,
representing a clear disavowal of claim scope.”).
12
        WSOU’s only other complaint is regarding the different ending phrases in claims 1 and 9
– “plurality of frames” versus “period of more than one frame.” Opening Brief, at 12. WSOU
presents no meaningful difference between the two phrases, and the common understanding of
plurality is “two or more” (i.e., more than one).


                                                 - 17 -
        Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 23 of 26




 generation unit using the algorithm(s) of
 13:58-15:38, and equivalents thereof.13

       The parties agree that this term is subject to construction under 35 U.S.C. § 112, ¶ 6, and

that the function is “generating soft decision quality metrics from a decoding process for a received

channel quality indicator (CQI).” While the parties agree that there is “corresponding” structure

disclosed in the specification that is clearly linked to and can accomplish the claimed function, the

parties dispute which structure that is. The dispute between the parties is thus whether the

“algorithms(s) of 13:58-15:38” and “base station,” as proposed by Huawei, are corresponding

structure.

       The parties appear to agree that the specification clearly links the CQI recovery/decoding

unit and CQI metric generation unit as the components that are necessary to perform the claimed

function. Huawei’s inclusion of the algorithms as defined at 13:58-15:38 results from the fact that

the specification of the ’199 Patent explicitly identifies the algorithm within this portion of the

specification as the algorithm that performs the recited function when discussing the

implementation of the invention of the ‘199 Patent. For example, the patent provides that “[t]he

CQI frame quality soft decision metrics are generated by the CQI metric generation unit 32, as

discussed above,” and then proceeds to explain in detail the process by which the CQI frame

quality soft decision quality metrics are generated, including the calculation and accumulation of

erasure metrics. ‘199 Patent, 13:58-14:18-19. The specification continues by explaining the

algorithms that are used during non-switching periods (13:58-14:64), and switching periods



13
        Huawei originally indicated that the “decision making unit 34” was corresponding structure
for this claim limitation. However, after further consideration, Huawei has determined that the
“decision making unit 34” is not corresponding structure. Huawei has conversely added the text
from the ‘199 Patent, 13:58-15:38, which corresponds to the generation of soft decision metrics,
and thus is proper corresponding structure.


                                               - 18 -
         Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 24 of 26




(14:65-15:18). It is this disclosure of algorithmic structure in combination with the disclosure of

the CQI recovery/decoding unit and the CQI metric generation unit that properly inform a person

of ordinary skill in the art what structures are needed to perform the claimed function.

         To the extent WSOU argues that the algorithms in the identified portion of the specification

are unnecessary, it is important to note that the two identified units – the CQI recovery/decoding

unit and the CQI metric generation unit – do not have any generally understood meaning in the

art, are not defined in the specification, and are not defined in any dictionary or extrinsic evidence

provided by WSOU. Thus, at best, they are special purpose computer components that do not, by

themselves, connote sufficient structure to a person of ordinary skill in the art. It is therefore

necessary for a particular algorithm to be included in the corresponding structure.14

         Likewise, with regards to WSOU’s contention about the inclusion of a base station, the

language of claim 9 dictates that there must be a “system which comprises . . . means for

determining whether to dynamically adjust a CQI channel configuration based on the comparison.”

‘199 Patent, 16:15-27 (emphasis added). The only system disclosed in the ’199 Patent that

comprises the CQI recovery/decoding unit and the CQI metric generation unit is a base station.

Id. at FIG. 1; FIG. 8; 5:14-24; 6:25-33; and 10:6-16. The inclusion of a base station is therefore

proper and necessary.15 Accordingly, Huawei’s proposed construction should be adopted by the

Court.




14
        See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1352 (Fed. Cir. 2015) (en banc)
(holding that “[i]n cases such as this, involving a claim limitation that is subject to § 112, para. 6
that must be implemented in a special purpose computer, this court has consistently required that
the structure disclosed in the specification be more than simply a general purpose computer or
microprocessor.”)
15
        See Mettler-Toledo, Inc. v. B-Tek Scales, LLC, 671 F.3d 1291, 1296 (Fed. Cir. 2012) (“If
a patentee chooses to disclose a single embodiment, then any means-plus-function limitation will
be limited to the single disclosed structure and equivalents thereof.”).


                                                - 19 -
       Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 25 of 26




Dated: March 5, 2021                 Respectfully submitted,

                                     /s/ Jason W. Cook
                                     Jason W. Cook
                                     Texas Bar No. 24028537
                                     Shaun W. Hassett
                                     Texas Bar No. 24074372
                                     McGuireWoods LLP
                                     2000 McKinney Avenue, Suite 1400
                                     Dallas, TX 75201
                                     Telephone: (214) 932-6400
                                     jcook@mcguirewoods.com
                                     shassett@mcguirewoods.com
                                     Tyler T. VanHoutan
                                     Texas Bar No. 24033290
                                     McGuireWoods LLP
                                     600 Travis St., Suite 7500
                                     Houston, TX 77002
                                     Telephone: (713) 571-9191
                                     tvanhoutan@mcguirewoods.com

                                     J. Mark Mann
                                     Texas Bar No. 12926150
                                     G. Blake Thompson
                                     Texas Bar No. 24042033
                                     MANN | TINDEL | THOMPSON
                                     300 West Main Street
                                     Henderson, Texas 75652
                                     Telephone: (903) 657-8540
                                     mark@themannfirm.com
                                     blake@themannfirm.com

                                     Counsel for Defendants Huawei Technologies
                                     Co., Ltd., Huawei Technologies USA, Inc.,
                                     Huawei Device Co. Ltd. (f/k/a Huawei Device
                                     (Dongguan) Co.), Huawei Device (Shenzhen) Co.,
                                     Ltd. (f/k/a Huawei Device Co. Ltd.) and Huawei
                                     Device USA




                                    - 20 -
       Case 6:20-cv-00544-ADA Document 47 Filed 03/05/21 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system.

                                             /s/ Jason W. Cook         .
                                            Jason W. Cook




                                             - 21 -
